MacDonald, J.
(dissenting). I cannot agree with the opinion of the majority. The difference between prior ownership and use by a motor vehicle rental service and prior ownership and use by a sales executive demonstrating a new model vehicle is too vast to require elaboration or comment. The “mode or state of being,” “state or situation” or any other definition of “condition” when applied to a used motor vehicle is so inextricably dependent upon its prior use that'it is, in my opinion, wholly unrealistic to hold that misrepresentation as to prior ownership and use should not be construed to mean misrepresentation as to condition, even under the strict construction required of a statute penal in nature.
The 1973 amendment of § 14-64 of the General Statutes provides, inter alia, that a false statement as to prior ownership or use shall be a basis for suspension. It is, as I interpret it, a clarification of the prior statute to alert used motor vehicle dealers to the full meaning of the statute and to what the statute was designed to cover, rather than an indication of an understanding by the legislature that § 14-64 was limited in its application.
The representations in this case with respect to prior ownership were a substantial factor in the sale of the vehicle and a material fact in determining its value. The plaintiff had ample reason to know that such representations were not true. From the foregoing, the commissioner concluded that the plaintiff violated the provisions of § 14-64 in that a *422false statement was made to the purchaser concerning the prior ownership and use of the vehicle purchased by him. The conclusion reached by the commissioner must be upheld if it is legally supported by the evidence which was presented before him.
I would find error, set aside the judgment and remand the ease with direction to render judgment dismissing the appeal.